Case 2:18-cv-00284-CMR Document 222-1 Filed 04/30/20 Page 1 of 11




                       EXHIBIT A
       Case 2:18-cv-00284-CMR Document 222-1 Filed 04/30/20 Page 2 of 11




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: GENERIC PHARMACEUTICALS                        MDL 2724
PRICING ANTITRUST LITIGATION                          16-MD-2724
                                                      HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:
                                                      18-CV-284
THE KROGER CO., et al.,
                                       Plaintiffs,
v.

ACTAVIS HOLDCO U.S., INC., et al.,
                            Defendants.

     DEFENDANTS’ REPLY TO THE KROGER DIRECT-ACTION PLAINTIFFS’
     RESPONSE TO DEFENDANTS’ NOTICE OF SUPPLEMENTAL AUTHORITY

       The Kroger DAPs’ Response to Defendants’ Notice of Supplemental Authority does

nothing to change the conclusion that their Motion for Leave to Amend should be denied.

       In In re Nat’l Prescription Opiate Litigation, --- F.3d ---, 2020 WL 1875174 (6th Cir.

Apr. 15, 2020), the Sixth Circuit issued a writ of mandamus instructing the district court to strike

an untimely amended complaint submitted after the district court’s deadline for amending

pleadings. Like the Opiate plaintiffs, the Kroger DAPs are attempting to amend a complaint

after the district court’s deadline for amending pleadings has expired. The Sixth Circuit held that

Rule 16 applies in these circumstances and requires plaintiffs to show—without exception—

good cause, meaning they acted diligently in pursuing amendment:

       [T]he district court’s stated basis for finding good cause—namely, that the trial
       would be most efficient if it included [the amended claims]—is simply no substitute
       for the showing of diligence required by the Rule. To the contrary, the requirements
       of the Civil Rules in an MDL case—indeed, the requirements for granting a motion
       to amend in particular—are the same as those for ordinary litigation on an ordinary
       docket.

       Respectfully, the district court’s mistake was to think it had authority to disregard
       the Rules’ requirements . . . in favor of enhancing the efficiency of the MDL as a
       whole.
       Case 2:18-cv-00284-CMR Document 222-1 Filed 04/30/20 Page 3 of 11




2020 WL 1875174, at *3 (internal citation and quotation marks omitted). Thus, even though the

Kroger DAPs assert that “discovery in this MDL is still at its nascent stage . . . and deposition

discovery has not yet commenced,” Response to Notice of Suppl. Auth. (“Resp.”) at 3, they still

must show they acted diligently in pursuing amendment, which they cannot do.

       The Kroger DAPs are not relieved of their burden of satisfying Rule 16 based on the

purported differences they posit between the circumstances in Opiate and this case. For

example, the Kroger DAPs assert that “[i]n this case (unlike in Opiate), the operative case

management order and the Court’s comments at multiple status hearings expressly contemplate

amended pleadings.” Resp. at 1. Not true. Just as the case management order in Opiate set an

amendment deadline, 2020 WL 1875174, at *1, this Court set a December 2018 deadline for

amending pleadings in PTO 61. Nothing about PTO 105 or the Court’s comments at status

conferences vacate or change the deadline set by PTO 61. Sur-Reply (ECF No. 217) at 3-5. The

Kroger DAPs also assert they sought leave to amend while fact discovery is ongoing, unlike the

plaintiffs in Opiate. Resp. at 2. That distinction is meaningless, unless the Kroger DAPs show

they acted diligently in pursuing amendment. They have not. Opp. (ECF No. 206) at 7-11; Sur-

Reply at 6-8.

       The Kroger DAPs are likewise wrong that the Opiate opinion somehow supports their

misguided interpretation that PTO 61 is not a “Rule 16 scheduling order,” such that they are

relieved of their burden of satisfying the Rule 16 good cause standard. Nowhere does the Sixth

Circuit state that the Rule 16 standard applies only if the district court’s order both sets an

amendment deadline and includes other items, such as “deadlines to join other parties, complete

discovery, and file motions.” Resp. at 2. Indeed, the Sixth Circuit never references those other

items at all. Instead, the Sixth Circuit applies the Rule 16 good cause standard because the

                                                  2
       Case 2:18-cv-00284-CMR Document 222-1 Filed 04/30/20 Page 4 of 11




district court set an amendment deadline, and then 19 months after the deadline expired, the

opioid plaintiffs sought leave to amend. Opiate, 2020 WL 1875174, at *2. The same is true

here—the Rule 16 good cause standard applies because PTO 61 set an amendment deadline, and

then 20 months after the deadline expired, the Kroger DAPs sought leave to amend. Opp. at 7-

11; Sur-Reply at 6-8.

       Finally, contrasting the Opiate opinion with this case does not show that the Kroger

DAPs have met their burden of showing good cause. Resp. at 3. Like the plaintiffs in Opiate,

the Kroger DAPs’ Motion for Leave to Amend did not even attempt to show the diligence that is

required to meet the good cause standard. Opiate, 2020 WL 1875174, at *3; Opp. at 7. Their

belated attempt to do so in their Reply fails as well. Sur-Reply at 6-8. And although it is

incorrect to say that “no one is prejudiced by” the Kroger DAPs’ proposed SAC, Resp. 3—

indeed, there are 14 motions to dismiss the FAC still pending—“the absence of prejudice . . .

does not constitute ‘good cause’ under Rule 16” in any event. Harbor Laundry Sales, Inc. v.

Mayflower Textile Servs. Co., No. 09-6259. 2011 WL 6303258, at *3 (D.N.J. Dec. 16, 2011).

       Accordingly, the Kroger DAPs, like the plaintiffs in Opiate, have not met their burden of

showing good cause, and their Motion for Leave to Amend should be denied.




                                                 3
      Case 2:18-cv-00284-CMR Document 222-1 Filed 04/30/20 Page 5 of 11




Dated: April 30, 2020

                                          Respectfully submitted,

                                          /s/ Steven A. Reed
                                          Steven A. Reed
                                          R. Brendan Fee
                                          Melina R. DiMattio
                                          MORGAN, LEWIS & BOCKIUS LLP
                                          1701 Market Street
                                          Philadelphia, PA 19103
                                          Telephone: +1.215.963.5000
                                          Facsimile: +215.963.5001
                                          steve.reed@morganlewis.com
                                          brendan.fee@morganlewis.com
                                          melina.dimattio@morganlewis.com

                                          Wendy West Feinstein
                                          One Oxford Centre
                                          Thirty-Second Floor
                                          Pittsburgh, PA 15219-6401
                                          Telephone: +1.412.560.7455
                                          Facsimile: +1.412.560.7001
                                          wendy.feinstein@morganlewis.com
                                          Attorneys for Defendant
                                          Glenmark Pharmaceuticals, Inc., USA


                                          /s/ Robin D. Adelstein
                                          Robin D. Adelstein
                                          Mark A. Robertson
                                          Gerald A. Stein
                                          NORTON ROSE FULBRIGHT US LLP
                                          1301 Avenue of the Americas
                                          New York, NJ 10019-6022
                                          Tel.: 212-318-3000
                                          Robin.adelstein@nortonrosefulbright.com
                                          Mark.roberston@nortonrosefulbright.com
                                          Gerald.stein@nortonrosefulbright.com
                                          Attorneys for Defendants Valeant
                                          Pharmaceuticals North America LLC,
                                          Valeant Pharmaceuticals International, and
                                          Oceanside Pharmaceuticals, Inc.




                                      4
      Case 2:18-cv-00284-CMR Document 222-1 Filed 04/30/20 Page 6 of 11




/s/ Heather K. McDevitt                         harvey.bartle@morganlewis.com
Heather K. McDevitt                             frank.desimone@morganlewis.com
Bryan D. Gant
WHITE & CASE LLP                                Counsel for Defendant Perrigo New York,
1221 Avenue of the Americas                     Inc.
New York, New York 10020
Tel.: (212) 819-8200
Fax: (212) 354-8113                             /s/ James W. Matthews
hmcdevitt@whitecase.com                         James W. Matthews
bgant@whitecase.com                             Katy E. Koski
                                                John F. Nagle
Counsel for Defendant Teligent, Inc.
                                                FOLEY & LARDNER LLP
                                                111 Huntington Avenue
                                                Boston, Massachusetts 02199
/s/ Seth A. Moskowitz
                                                Tel: (617) 342-4000
Seth A. Moskowitz
                                                Fax: (617) 342-4001
KASOWITZ BENSON TORRES LLP
                                                jmatthews@foley.com
1633 Broadway
                                                kkoski@foley.com
New York, New York 10019
                                                jnagle@foley.com
Tel: (212) 506-1700
Fax: (212) 506-1800
                                                James T. McKeown
smoskowitz@kasowitz.com
                                                Elizabeth A. N. Haas
Counsel for Actavis Holdco U.S., Inc. and       Kate E. Gehl
Actavis Pharma, Inc.                            FOLEY & LARDNER LLP
                                                777 E. Wisconsin Avenue
                                                Milwaukee, WI 53202
/s/ J. Clayton Everett, Jr.                     Tel: (414) 271-2400
Scott A. Stempel                                Fax: (414) 297-4900
J. Clayton Everett, Jr.                         jmckeown@foley.com
Tracey F. Milich                                ehaas@foley.com
MORGAN, LEWIS & BOCKIUS LLP                     kgehl@foley.com
1111 Pennsylvania Avenue, NW
Washington, D.C. 20004                          Steven F. Cherry
Phone: (202) 739-3000                           April N. Williams
Fax: (202) 739-3001                             Claire Bergeron
scott.stempel@morganlewis.com                   WILMER CUTLER PICKERING
clay.everett@morganlewis.com                    HALE AND DORR LLP
tracey.milich@morganlewis.com                   1875 Pennsylvania Avenue, NW
                                                Washington, D.C. 20006
Harvey Bartle IV                                Tel: (202) 663-6000
Francis A. DeSimone                             Fax: (202) 663-6363
MORGAN, LEWIS & BOCKIUS LLP                     steven.cherry@wilmerhale.com
1701 Market Street                              april.williams@wilmerhale.com
Philadelphia, PA 19103                          claire.bergeron@wilmerhale.com
Phone: (215) 963-5000
Fax: (215) 963-5001

                                            5
      Case 2:18-cv-00284-CMR Document 222-1 Filed 04/30/20 Page 7 of 11




Terry M. Henry                             Fax: (202) 434-5029
Melanie S. Carter                          jschmidtlein@wc.com
BLANK ROME LLP                             skirkpatrick@wc.com
One Logan Square
130 North 18th Street                      Attorneys for Par Pharmaceutical, Inc.
Philadelphia, PA 19103
Tel: (215) 569-5644
Fax: (215) 832-5644                        /s/ Anthony C. Porcelli
THenry@blankrome.com                       Anthony C. Porcelli
MCarter@blankrome.com                      POLSINELLI PC
                                           150 North Riverside Plaza, Suite 3000
Attorneys for Defendant Apotex Corp.       Chicago, IL 60606
                                           Tel: (312) 819-1900
                                           Fax: (312) 819-1910
 /s/ Gerald E. Arth                        aporcelli@polsinelli.com
Gerald E. Arth
                                           Amy D. Fitts
Ryan T. Becker
                                           POLSINELLI PC
FOX ROTHSCHILD LLP
                                           900 W. 48th Place, Suite 900
2000 Market Street, 20th Floor
                                           Kansas City, MO 64112
Philadelphia, PA 19103
                                           Tel: (816) 753-1000
Tel.: (215) 299-2000
                                           Fax: (816) 222-0425
Fax: (215) 299-2150
                                           afitts@polsinelli.com
garth@foxrothschild.com
rbecker@foxrothschild.com
                                           Counsel for Defendants Akorn, Inc. and Hi-
                                           Tech Pharmacal Co. Inc.
George G. Gordon
Stephen D. Brown
Julia Chapman
                                           /s/ Jason R. Parish
DECHERT LLP
                                           Jason R. Parish
2929 Arch Street
                                           Martin J. Amundson
Philadelphia, PA 19104-2808
                                           BUCHANAN INGERSOLL & ROONEY
Tel.: (215) 994-2382
                                           PC
Fax: (215) 655-2240
                                           1700 K Street, NW
george.gordon@dechert.com
                                           Washington, D.C. 20006
stephen.brown@dechert.com
                                           Telephone: (202) 452-7900
julia.chapman@dechert.com
                                           jason.parish@bipc.com
                                           martin.amundson@bipc.com
Counsel for Lannett Company, Inc.

/s/ John E. Schmidtlein                    Bradley Kitlowski
John E. Schmidtlein                        BUCHANAN INGERSOLL & ROONEY
Sarah F. Kirkpatrick                       PC
WILLIAMS & CONNOLLY LLP                    Union Trust Building
725 Twelfth Street, N.W.                   501 Grant Street
Washington, D.C. 20005                     Pittsburgh, PA 15219
Phone: (202) 434-5000                      Telephone: (412) 562-8800

                                       6
      Case 2:18-cv-00284-CMR Document 222-1 Filed 04/30/20 Page 8 of 11




bradley.kitlowski@bipc.com                    Counsel for Sandoz and Fougera
                                              Pharmaceuticals, Inc.
Counsel for Zydus Pharmaceuticals (USA)
Inc.
                                              /s/ William A. Escobar
                                              William A Escobar
/s/ Jeffrey D. Smith                          Damon W Suden
Jeffrey D. Smith                              Clifford E. Katz
Thomas A. Abbate                              KELLEY DRYE & WARREN LLP
Amar A. Mehta                                 101 Park Avenue
Gabrielle J. Canaie                           New York, New York 10178
DECOTIIS, FITZPATRICK, COLE &                 Tel: (212) 808-7800
GIBLIN, LLP                                   Fax: (212) 808-7897
61 South Paramus Road, Suite 250              wescobar@kelleydrye.com
Paramus, NJ 07652                             dsuden@kelleydrye.com
Tel: (201) 928-1100                           ckatz@kelleydrye.com
Fax: (201) 928-0588
jsmith@decotiislaw.com                        Counsel for Wockhardt USA LLC and
tabbate@decotiislaw.com                       Morton Grove Pharmaceuticals, Inc.
amehta@decotiislaw.com
gcanaie@decotiislaw.com
                                              /s/ Michael Martinez
Counsel for Epic Pharma, LLC                  Michael Martinez
                                              Steven Kowal
                                              Lauren Norris Donahue
/s/ Saul P. Morgenstern                       Brian J. Smith
Saul P. Morgenstern                           K&L GATES LLP
Margaret A. Rogers                            70 W. Madison St., Suite 3300
ARNOLD & PORTER                               Chicago, IL 60602
  KAYE SCHOLER LLP                            Tel. 312-372-1121
250 W. 55th Street                            Fax 312-827-8000
New York, NY 10019                            michael.martinez@klgates.com
Tel: (212) 836-8000                           steven.kowal@klgates.com
Fax: (212) 836-8689                           lauren.donahue@klgates.com
saul.morgenstern@arnoldporter.com             brian.j.smith@klgates.com
margaret.rogers@arnoldporter.com
                                              Counsel for Defendant Mayne Pharma Inc.
Laura S. Shores
ARNOLD & PORTER
  KAYE SCHOLER LLP
601 Massachusetts Avenue
Washington, DC 20001
Tel: (202) 942-5000
Fax: (202) 942-5999
laura.shores@arnoldporter.com



                                          7
      Case 2:18-cv-00284-CMR Document 222-1 Filed 04/30/20 Page 9 of 11




/s/ Steven E. Bizar                         /s/ Stacey Anne Mahoney
Steven E. Bizar                             Stacey Anne Mahoney
John P. McClam                              MORGAN, LEWIS & BOCKIUS LLP
Tiffany E. Engsell                          101 Park Avenue
DECHERT LLP                                 New York, New York 10178
Cira Centre                                 Telephone: (212) 309-6000
2929 Arch Street                            Facsimile: (212) 309-6001
Philadelphia, PA 19104                      stacey.mahoney@morganlewis.com
(215) 994-4000
steven.bizar@dechert.com                    Counsel for Defendant Breckenridge
john.mcclam@dechert.com                     Pharmaceutical, Inc.
tiffany.engsell@dechert.com

Counsel for Citron Pharma LLC


/s/ Marguerite M. Sullivan                  /s/ Chul Pak
Marguerite M. Sullivan (pro hac vice)       Chul Pak
Anna M. Rathbun (pro hac vice)              WILSON SONSINI GOODRICH &
LATHAM & WATKINS LLP                        ROSATI, PC
555 Eleventh Street, N.W., Suite 1000       1301 Avenue of the Americas 40th Floor
Washington, D.C., 20004                     New York, New York 10019
(202)-637-2200                              Tel: (212) 497-7726
marguerite.sullivan@lw.com                  Fax: (212) 999-5899
anna.rathbun@lw.com                         cpak@wsgr.com

Attorneys for Defendant                     Seth C. Silber
G&W Laboratories, Inc.                      Jeffrey C. Bank
                                            WILSON SONSINI GOODRICH &
                                            ROSATI, PC
/s/ Jan P. Levine                           1700 K Street, NW Fifth Floor
Jan P. Levine                               Washington, DC 20006
Robin P. Sumner                             Tel: (202) 973-8824
Michael J. Hartman                          Fax: (202) 973-8899
PEPPER HAMILTON LLP                         ssilber@wsgr.com
3000 Two Logan Square                       jbank@wsgr.com
Eighteenth & Arch Streets
Philadelphia, PA 19103-2799                 Adam K. Levin
Tel. (215) 981-4000                         Benjamin F. Holt
Fax. (215) 981-4750                         Justin W. Bernick
levinej@pepperlaw.com                       HOGAN LOVELLS US LLP
sumnerr@pepperlaw.com                       555 Thirteenth Street, NW
hartmann@pepperlaw.com                      Washington, D.C. 20004
                                            Tel: (202) 637-5600
Attorneys for Defendant West-Ward           Fax: (202) 637-5910
Pharmaceuticals Corp.                       adam.levin@hoganlovells.com

                                        8
     Case 2:18-cv-00284-CMR Document 222-1 Filed 04/30/20 Page 10 of 11




benjamin.holt@hoganlovells.com                  /s/ Wayne A. Mack
justin.bernick@hoganlovells.com                 Wayne A. Mack
                                                DUANE MORRIS LLP
Counsel for Defendants Mylan Inc,. Mylan        30 S. 17th Street
Pharmaceuticals, Inc., UDL Laboratories,        Philadelphia, PA 19103
Inc., and Mylan N.V                             Tel: +1215.979.1152
                                                Fax: +1.215.689.2595
                                                wamack@duanemorris.com
/s/ Erik T. Koons
John M. Taladay                                 Counsel for Defendant Aurobindo
Erik T. Koons                                   Pharma USA, Inc.
Stacy L. Turner
Christopher P. Wilson
BAKER BOTTS LLP                                 /s/ Raymond A. Jacobsen, Jr.
700 K Street NW                                 Raymond A. Jacobsen, Jr.
Washington, DC 20001                            Paul M. Thompson
Telephone: (202) 639-7700                       Lisa A. Peterson
Facsimile: (202) 639-7890                       MCDERMOTT WILL & EMERY LLP
john.taladay@bakerbotts.com                     500 N. Capitol St., NW
erik.koons@bakerbotts.com                       Washington, D.C. 20001
stacy.turner@bakerbotts.com                     202-756-8000
christopher.wilson@bakerbotts.com               Nicole L. Castle
                                                MCDERMOTT WILL & EMERY LLP
Lauri A. Kavulich                               340 Madison Ave.
Ann E. Lemmo                                    New York, NY 10173
CLARK HILL PLC                                  212-547-5400
2001 Market St, Suite 2620
Philadelphia, PA 19103                          Counsel for Impax Laboratories, Inc.
Telephone: (215) 640-8500
Facsimile: (215) 640-8501
lkavulich@clarkhill.com                         /s/ J. Gordon Cooney, Jr.
alemmo@clarkhill.com                            J. Gordon Cooney, Jr.
                                                John J. Pease, III
Lindsay S. Fouse                                Alison Tanchyk
CLARK HILL PLC                                  William T. McEnroe
301 Grant St, 14th Floor                        MORGAN, LEWIS & BOCKIUS LLP
Pittsburgh, PA 15219                            1701 Market Street
Telephone: (412) 394-7711                       Philadelphia, PA 19103
Facsimile: (412) 394-2555                       Tel: (215) 963-5000
lfouse@clarkhill.com                            Fax: (215) 963-5001
                                                jgcooney@morganlewis.com
Counsel for Defendants Sun Pharmaceutical       john.pease@morganlewis.com
Industries, Inc. and Taro Pharmaceuticals       alison.tanchyk@morganlewis.com
USA, Inc.                                       william.mcenroe@morganlewis.com




                                            9
     Case 2:18-cv-00284-CMR Document 222-1 Filed 04/30/20 Page 11 of 11




Amanda B. Robinson
MORGAN, LEWIS & BOCKIUS LLP                /s/ Leiv Blad
1111 Pennsylvania Avenue, NW               Leiv Blad
Washington, D.C. 20004                     Zarema Jaramillo
Tel: (202) 739-3000                        Ario Fazli
Fax: (202) 739-3001                        LOWENSTEIN SANDLER LLP
amanda.robinson@morganlewis.com            2200 Pennsylvania Avenue
                                           Washington, DC 20037
Counsel for Defendant Teva                 Tel.: (202) 753-3800
Pharmaceuticals USA, Inc. and Pliva        Fax: (202) 753-3838
                                           lblad@lowenstein.com
                                           zjaramillo@lowenstein.com
/s/ Roger B. Kaplan                        afazli@lowenstein.com
Roger B. Kaplan
Jason Kislin                               Attorneys for Lupin Pharmaceuticals, Inc.
Aaron Van Nostrand
GREENBERG TRAURIG LLP
500 Campus Drive, Suite 400                /s/ Jay P. Lefkowitz
Florham Park, NJ 07931                     Jay P. Lefkowitz, P.C.
(973) 360-7900                             KIRKLAND & ELLIS LLP
                                           601 Lexington Avenue
Brian T. Feeney                            New York, NY 10022-4611
GREENBERG TRAURIG, LLP                     Tel.: (212) 446-4800
1717 Arch Street, Suite 400                Fax: (212) 446-4900
Philadelphia, PA 19103                     Email: lefkowitz@kirkland.com
(215) 988-7812
                                           /s/ Devora W. Allon
Counsel for Defendant Dr. Reddy’s          Devora W. Allon
Laboratories, Inc.                         Alexia R. Brancato
                                           KIRKLAND & ELLIS LLP
                                           601 Lexington Avenue
/s/ Edward B. Schwartz                     New York, NY 10022-4611
Edward B. Schwartz                         Tel.: (212) 446-4800
Andrew C. Bernasconi                       Fax: (212) 446-4900
REED SMITH LLP                             Email: devora.allon@kirkland.com
1301 K Street NW                           Email: alexia.brancato@kirkland.com
Suite 1000-East Tower
Washington, DC 20005                       Attorneys for Defendant Upsher-Smith
Tel: (202) 414-9232                        Laboratories, LLC
Fax: (202) 414-9299
eschwartz@reedsmith.com
abernasconi@reedsmith.com

Counsel for Defendant Heritage
Pharmaceuticals Inc.



                                      10
